PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/053,109
Filing Date: 2 Aug 2018
Appellant(s): RAMESAN, Roshin, Lal



__________________
Molly Lawson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 8, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Shmarovoz et al., US Publication 2015/0100896 (hereinafter Shmarovoz), as evidenced by Shmarovoz et al., US Patent 9,794,208, which corresponds to the same application as Shmarovoz and was cited on the Notice of References Cited dated September 30, 2019, in view of Inbarajan, US Publication 2007/0171029.
Claims 4 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shmarovoz in view of Inbarajan, as applied to claims 1 and 17 above, in further view of Rothman et al., US Patent 8,903,931 (hereinafter Rothman).

(2) Response to Argument
	B. Claim Rejections – 35 U.S.C. § 103
		i. Independent Claim 1
Appellant argues first argues “[t]he Examiner erroneously asserts that Shmarovoz teaches ‘instruct[ing], through the communication device, a client application to open a webpage of the sender’ by disclosing that an email includes an unsubscribe link” and “a person of ordinary skill in the art ‘would recognize that when selected, [the unsubscribe link] instructs the client application to open an unsubscribe webpage related to the email sender.’” (App. Br. 101). The examiner disagrees.


Additionally, Appellant’s contention that it was erroneous to assert that one of ordinary skill in the art would recognize that when a link is selected, the client application would open a webpage is ludicrous. Shmarovoz explicitly discloses that the unsubscribe link is a “linked URL.” (Shmarovoz ¶ 461). URLs have been known to those of ordinary skill in the art since at least 1994 to specify a web resource and that, when clicked, take the user to that resource. By at least Appellant’s own admission, this linked URL is a “hyperlink.” (App. Br. 10, see also Shmarovoz ¶¶ 379, 389). A “hyperlink” was defined by the HTML 2.0 standard as being an HTML element that “allows the user to navigate these hyperlinks” and when activated, the web browser “obtains a representation of the resource identified,” which may be “another HTML document.” (Berners-Lee et al.; Hypertext Markup Language – 2.0; RFC 1866; November 1995; Internet Engineering Task Force; § 7, Hyperlinks; Pages 36-39; see also “Hyperlink;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Pages 260-261). Thus, one of ordinary skill in the art prior to the present filing date would have understood the “linked URL” of Shmarovoz to “allow a user to navigate” to “another HTML document.” 
Therefore, Appellant’s argument should be found unpersuasive for this reason as well, and the examiner’s rejection should be affirmed.



“[T]he question under 35 U.S.C. § 103 is not merely what the references expressly teach but what they would have suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added)
As explained in the Final Rejection dated October 8, 2020, Shmarovoz discloses a web browser (Shmarovoz ¶ 132, Figs. 2-3) that displays an email including an unsubscribe link. (Id. at ¶¶ 459-461). Specifically, Shmarovoz discloses that an email includes the text “Click here to unsubscribe” (Id. at ¶ 459) that “contains a linked URL in the form ‘unsubscribe’ or ‘opt-out.’” (Id. at ¶ 461). It is notoriously well-known, even to those of less than ordinary skill in the art, that when in a web browser, clicking a linked URL instructs the web browser to navigate to a webpage. Thus, Shmarovoz at least suggests to one of ordinary skill in the art to perform the step of “instruct, through the communication device, a client application to open a webpage.” 
Further, because in the given example the linked URL (i.e., a webpage) is to unsubscribe from the sender’s emails, that webpage is also “a webpage of the sender” as it is related to the sender’s email subscription list. As a result, Shmarovoz at least suggests “instruct, through the communication device, a client application to open a webpage of the sender.”
Finally, Appellant’s argument that “Shmarovoz simply discloses that a received message may include an unsubscribe hyperlink, and that the existence of such a link can be used to classify the message” is irrelevant to the limitations being argued. As discussed in the Final Office Action dated October 8, 2020 at 3-4, regarding the argued limitations, Shmarovoz was only put forth to teach the step 
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Appellant next argues “contrary to the Examiner’s interpretation, Shmarovoz’s message classification is not related to the instructing recited in Claim 1” because “Claim 1 recites instructing a client application to open a webpage that is performed, not in response to a user selecting an existing link within a message, but, based on the analysis of the communication’s content and the matching of this analysis to an action template.” (App. Br. 11). The examiner disagrees.

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As was made expressly clear in the Final Rejection dated October 8, 2020, Shmarovoz was never proffered to teach or suggest “instructing a client application to open a webpage” that was “based on the analysis of the communication’s content and the matching of this analysis to an action template,” as argued by the appellant. Instead, Inbarajan was put forth to teach, in combination with Shmarovoz, the entirety of the claimed limitation “in response to populating of the action template, instruct, through the communication device, a client application to open a webpage of the sender and populate a fillable section of the webpage based on the action template.” (Final Act. 4-5). As discussed above, Shmarovoz was only put forth to teach the step of “instruct, through the communication device, a client application to open a webpage of the sender.” Thus, Appellant’s argument that Shmarovoz does not teach that the 

Appellant next argue that “[t]he Advisory Action fails to address this deficiency and asserts that these features ‘are at least taught and/or suggested by the COMBINATION of Shmarovoz and Inbarajan’ because “Inbarajan is cited only for its purported teaching of opening an email to a sender and populating that email” and “is not cited for instructing a client application to populate a webpage in response to population of an action template, as recited in the claims.” (App. Br. 11). Appellant continues “Inbarajan does not disclose populating a fillable section of any website” because “Inbarajan teaches preparation of an email” while “Shmarovoz does not disclose populating a fillable section of a website either and the Examiner relies on a hypothetical user, not taught in Shmarovoz, clicking the ‘unsubscribe’ link in an email as disclosing this claim element.” (Id.) Appellant concludes “neither reference expressly teaches populating a fillable section of a website in response to processing a received email as recited in Claim 1.” (Id.). The examiner disagrees.

Appellant’s statement that “Inbarajan is cited only for its purported teaching of opening an email to a sender and populating that email” is patently false. As was stated in the Final Rejection dated October 8, 2020, Inbarajan was cited for its teaching of opening an email and populating fillable sections of the email based on an action template in response to populating of the action template. (Final Act. 4). 
Further, because the rejection was based on the combination of Shmarovoz and Inbarajan and not Shmarovoz or Inbarajan individually, Inbarajan was never proffered to disclose “instructing a client 
As was explained in the Final Rejection dated October 8, 2020, it is the combination of Shmarovoz and Inbarajan that discloses the claimed limitation “in response to populating of the action template, instruct, through the communication device, a client application to open a webpage of the sender and populate a fillable section of the webpage based on the action template.” (Final Act. 3-5).
As discussed in both the rejection and the answer above, Shmarovoz suggests a web browser that “instruct[s], through the communication device, a client application to open a webpage of the sender.” (Final Act. 3-4). Further, Inbarajan teaches a communication system that populates an action template for an email notification (Inbarajan ¶ 33) in an HTML format (Inbarajan ¶ 32) and that in response to the population of that action template, a client application is instructed to open an email and populate a fillable section of the email based on the action template. (Id. at ¶¶ 57, 95, see also Final Act. 4). Specifically, Inbarajan discloses that a system generates an email message by populating a template that is mailed to a recipient (Inbarajan ¶ 33) and when the email is displayed, the user selects a link that initiates an email to a car dealer that auto-populates vehicle information such as the VIN, mileage, or diagnostic results into the email. (Id. at 57). Thus, Inbarajan teaches “a client application is instructed to open an email and populate a fillable section of the email.” 
Moreover, this instruction must be in response to the population or there would be no email to display, meaning that Inbarajan discloses “in response to the population of that action template, a client application is instructed to open an email and populate a fillable section of the email.” 
Likewise, the dealer email that is created includes data from the user’s notification email, which was populated using the action template. (Id.). Thus, the population of the email is “based on the action template.” 
email to the sender and populate a fillable section of the email based on the action template” and not the webpage claimed.
However, as was explained in the Final Rejection dated October 8, 2020, when Inbarajan was combined with Shmarovoz, one of ordinary skill in the art would have recognized that because the steps of Inbarajan are performed on an email in an HTML format, those steps could also be performed on a webpages, which are also traditionally in an HTML format and substituting the email of Inbarajan for the webpage of Shmarovoz to perform those steps. As a result, it is the combination of Shmarovoz and Inbarajan that at least teach and/or suggests the claimed limitation “in response to populating of the action template, instruct, through the communication device, a client application to open a webpage of the sender and populate a fillable section of the webpage based on the action template.”
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Appellant next argues “the cited portion of Inbarajan simply states that a sent email may include a ‘mailto: link’ that would initiate an email to the dealer” and “some vehicle-specific information can be automatically included in the dealer email.” (App. Br. 12). Appellant continues “Inbarajan’s ‘mailto: link’ would need to be selected by the user and is not generated by any analysis of the email,” which is “in contrast to the instant claims.” (Id.). Thus, Appellant concludes “the mere fact that an email can include a user-selectable link fails to teach or suggest processing a received email as recited in Claim 1 or, in Id.). The Examiner disagrees.

In response to Appellant's argument that the references fail to show certain features of the claimed invention, the features upon which Appellant relies (i.e., “Inbarajan’s ‘mailto: link’ would need to be selected by the user and is not generated by any analysis of the email”) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant appears to be arguing that the claimed instruction to open and populate a sender occurs only “in response to population of the action template.” However, the present claims place no such requirement on the invention. In fact, the claims are recited using “comprising” language indicating that is understood to be “open-ended and does not exclude additional, unrecited elements or method steps.” See MPEP § 2111.03(I). 
As was discussed above, the instruction to populate a webpage upon the selection of a link in an email could not occur without the email template having been populated. Because Appellant used the open-ended “comprising” language, the additional step of a user manually selecting the link is within the scope of the claimed invention.
Further, Appellant’s claim does not read “in response to populating of the action template and without user input, instruct, through the communication device, a client application to open a webpage of the sender and populate a fillable section of the webpage based on the action template” or include any other language that would prohibit such a user action. Such an interpretation is reasonable because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Moreover, the examiner cannot locate, nor has Appellant argued, anything in the present specification would require such a narrow interpretation as argued. In fact, even if such an example was present, the specification goes to great length to indicate that nothing in the present specification is not intended to limit the claims. (Spec ¶¶ 17, 25, 30, 34, 56, 60, 84).
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Appellant next argues “the only use of a template in Inbarajan is when the sender is preparing the initial email” while “[t]he instant claims focus on preparing an action template based on an analysis of a received email.” (App. Br. 12). Appellant continues “Inbarajan focuses on how to prepare an email and the instant claims focus on actions taken after receipt of a communication based on the analysis of the received communication” and alleges “Inbarajan does not disclose any actions taken based on analysis of a received communication.” (Id.). Finally, Appellant concludes “the Examiner selectively ignores claim limitations and how those claim limitations interrelate – namely, that the website population is based on generation of an action template, where the action template is generated based on analysis of a communication.” The Examiner disagrees.

Again, Appellant has made a patently false statement by stating “Inbarajan does not disclose any actions taken based on analysis of a received communication.” (Id.). As was discussed above, Inbarajan analyses a received “subscriber’s notification email,” including determining information that is necessary to include, in order to generate and populate a “dealer email.” (Inbarajan ¶ 57 and Fig. 3). Thus the examiner has not “selectively ignore[d] claim limitations and how those claim limitations 

Appellant next argues “[t]he Advisory Action again reiterates that ‘the features Appellant argues are not present in Inbarajan . . . are at least taught and/or suggested by the COMBINATION of Shmarovoz and Inbarajan” but “Shmarovoz does not cure the deficiencies of Inbarajan.” (App. Br. 12). The Examiner disagrees.

Appellant’s argument is based on an erroneous premise – namely the existence of the alleged deficiencies of Inbarajan. As has been explained above, Inbarajan does disclose that actions are taken based on the analysis of received communications. Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Appellant next argues “the “click to unsubscribe” in Shmarovoz is in the original email from the sender” and not “taking any action as recited in Claim 1 based on detecting the words ‘click to unsubscribe,’ let alone populating a webpage in response to detecting the words ‘click to unsubscribe’ as recited in Claim 1.” Appellant continues “a web page is opened only in response to the Examiner’s hypothetical user selecting the “click to unsubscribe” link and not based on detecting the words “click to unsubscribe” or any other analysis of the content of an email.” (App. Br. 12). The Examiner disagrees.

As has been discussed repeatedly, Appellant is arguing against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Finally, Appellant argues “because the ‘click to unsubscribe’ link is part of the content of the email, the ‘click to unsubscribe’ is clearly not part of an action template, and any selection of the link is not ‘in response to a determination of an action template’ as recited in Claim 1.” (App. Br. 12-13). The Examiner disagrees

In response to Appellant's argument that the references fail to show certain features of the claimed invention, the features upon which Appellant relies (i.e., the ‘click to unsubscribe’ is not part of an action template) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nothing in the present claims requires that the instruction itself be in the action template. Instead, the instruction is provided “in response to population of the action template.” (Claim 1). This does not place any requirements that the instruction be present in the action template. 
Further, as was discussed above, the ability to click on the link is “in response to [population] of an action template”2 because the link is present in an email that is generated by populating the action template. Thus, but for the creation of the email through populating the action template, there would be no link to select as there would be no email to receive. 
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

ii. Independent Claims 11 and 173
Regarding the rejection of claims 11 and 17 under 35 U.S.C. § 103, Appellant argues that these claims are allowable for the reasons discussed regarding claim 1. (App. Br. 13). For the reasons discussed above, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Finally, Appellant does not present arguments regarding the rejections of claims 4, 12, 13, and 18 under 35 U.S.C. § 103. Further, because Appellant presented only the headings “Independent Claim 1” and “Independent Claims 11 and 18,” it appears that Appellant did not intended for these rejections to stand or fall together. See MPEP § 1205.02. Therefore, Appellant is conceding the correctness of these rejections and they should be automatically affirmed.











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                            
                                                                                                                                                                            
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the Appeal Brief filed April 22, 2021.
        2 The claims do not require “selection of the link is ‘in response to a determination of an action template’” but instead require the selection of the links to be “in response to population of an action template.” The examiner assumes this was a typographical error.
        3 Appellant’s Brief incorrectly lists claim 18 as an independent claim. The examiner assumes this was a typographical error and will address independent claim 17.